Case 2:13-cv-00457-JMV-MF Document 271 Filed 07/15/19 Page 1 of 3 PageID: 6275




Timothy E. Corriston, Esq.
CONNELL FOLEY LLP
56 Livingston Avenue
Roseland, NJ 07068
(973) 535-0500
tcorriston@connellfoley.com
Attorneys for Defendant/Counterclaimant/Third-Party Plaintiff
9440 Fairview Avenue LLC, and Defendants Timothy Murray,
Joseph M. Sanzari Inc., North Bergen Asphalt LLC & Tilcon New York

Henry E. Klingeman, Esq.
Helen A. Nau, Esq.
KROVATIN KLINGEMAN LLC
60 Park Place, Suite 1100
Newark, NJ 07102
(973) 424-9777
hklingeman@krovatin.com
hnau@krovatin.com
Attorneys for Defendant Joseph Sanzari, individually


                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

AMA REALTY LLC,                                 CIVIL ACTION NO.: 02:13-cv-00457

            Plaintiff/Counterclaim
            Defendant,                                 FILED ELECTRONICALLY

                       v.
                                                   NOTICE OF MOTION IN LIMINE TO
9440 FAIRVIEW AVENUE, LLC, JOSEPH                    PRECLUDE PLAINTIFF FROM
SANZARI, TIMOTHY MURRAY, JOSEPH                      REFERRING TO DEFENDANTS
M. SANZARI INC., NORTH BERGEN                        COLLECTIVELY AND AS THE
ASPHALT LLC, and TILCON NEW YORK,                  “SANZARI DEFENDANTS” AND TO
INC.                                                 PRECLUDE PLAINTIFF FROM
                                                  INTRODUCING EVIDENCE OUTSIDE
            Defendants/Counterclaimant/           OF THE SCOPE OF THE REMAINING
            Third-Party Plaintiff                 ALLEGED CLAIMS AS AGAINST THE
                                                      REMAINING DEFENDANTS
                  v.
MILLENNIUM RESOURCES RECOVERY,
LTD, PERFECT BODY & FENDERS CO.,
INC., and JOHN DOES 1-5.

            Third-Party Defendants.


5099572-1
Case 2:13-cv-00457-JMV-MF Document 271 Filed 07/15/19 Page 2 of 3 PageID: 6276




TO:         Paul Batista, Esq.
            26 Broadway – Suite 1900
            New York, NY 10004

            Michael Farhi, Esq.
            Kates Nussman Rapone Ellis & Farhi, LLP
            190 Moore Street, Room 306
            Hackensack, NJ 07601
            Attorneys for Plaintiff, AMA Realty LLC

            PLEASE TAKE NOTICE that on September 26, 2019, at 10:30 a.m. or as soon

thereafter as counsel may be heard, Defendant/Counterclaimant/Third-Party Plaintiff 9440

Fairview Avenue LLC, and Defendants Joseph M. Sanzari, Inc., North Bergen Asphalt LLC, and

Timothy Murray, individually, by their undersigned counsel, Connell Foley LLP, and Defendant

Joseph Sanzari, individually, by his counsel Krovatin Klingeman LLC (collectively

“Defendants”), shall move before the Honorable John M. Vazquez, U.S.D.J., at the Martin

Luther King Federal Building & U.S. Courthouse, Newark, New Jersey, for entry of an Order:

(1) precluding Plaintiff from referring to the Defendants collectively and as the “Sanzari

Defendants” and (2) precluding Plaintiff from introducing evidence outside of the scope of the

remaining alleged claims as against the remaining defendants.

            PLEASE TAKE FURTHER NOTICE that in support of this motion, Defendants will

rely upon the Brief and the Certification of Timothy E. Corriston and Exhibits thereto, and any

additional submissions made hereafter; and

            PLEASE TAKE FURTHER NOTICE that a proposed form of Order has been

submitted herewith pursuant to the Rules of this Court; and

            PLEASE TAKE FURTHER NOTICE that oral argument is requested on this matter.




5099572-1
Case 2:13-cv-00457-JMV-MF Document 271 Filed 07/15/19 Page 3 of 3 PageID: 6277




                                    CONNELL FOLEY LLP

                                    By: /s/ Timothy E. Corriston, Esq.
                                         tcorriston@connellfoley.com
                                    Attorneys for Defendant/Counterclaimant 9440
                                    Fairview Avenue LLC, and Defendants Joseph M.
                                    Sanzari, Inc., North Bergen Asphalt LLC and
                                    Timothy Murray, individually & Tilcon New York

                                    KROVATIN KLINGEMAN LLC

                                    By: /s/ Henry E. Klingeman, Esq.
                                        hklingeman@krovatin.com
                                    Attorneys for Defendant Joseph Sanzari,
                                    individually


Dated: July 15, 2019




5099572-1
